Title: To George Washington from Edward Carrington, 8 October 1795
From: Carrington, Edward
To: Washington, George


          
            Dear Sir,
            Richmond Octo. 8th 1795
          
          I am extremely sorry that I have not yet been enabled to give any satisfactory answer to your enquiry relating to Colo. Innes. He has not yet returned to this place; and having stoped somewhere short of Williamsburg, has been out of the way of the enquiries we have made for the purpose of ascertaining the time of his return. under this circumstance it is impossible to give you any ground whatever on which to act with respect to him. we could not send a special messenger to him without involving the necessity of communicating a proposition as from you, this Genl Marshall does not think advisable, before he has an opportunity of conversing with him. I have the Honor to be with the most affectionate regard yr H[umbl]e St
          
            Ed. Carrington
          
        